Citation Nr: 1217172	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-16 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for residuals of a back injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Appellant served in the Alabama Army National Guard from October 1974 to October 1980, from February 1982 to February 1993 and from October 1997 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida on behalf of the RO in Montgomery, Alabama.


FINDING OF FACT

The Appellant's claimed back disorder is not shown to be etiologically related to injury during active duty, to include active or inactive duty for training.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Appellant's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

Notice in this case was addressed in a June 2006 letter that advised the Appellant of the information and evidence necessary to substantiate his claim, including the disability-rating and effective-date elements of a service connection claim.  The Appellant had ample opportunity to respond prior to issuance of the January 2007 decision on appeal.  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Appellant have been obtained.  The Appellant has not been afforded a VA medical examination regarding the service-connected disability on appeal, but as will become clear below the decision in this case does not turn on a medical question so no examination is required.  The Appellant has been advised of his entitlement to a hearing before the RO's Decision Review Officer and/or before the Board but he has not requested a hearing.

Neither the Appellant nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims on appeal.

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Disability proximately due to or a result of service connected disability shall be service connected.  38 C.F.R. § 3.310.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In his claim, received in June 2006, the Appellant asserted he injured his back during basic parachute training ("jump school") at Fort Benning, Georgia in 1980.  

As a threshold matter, the RO has denied the claim because the Appellant is not shown by service records to have been performing active duty at the time of the cited injury.

Active Duty for Training (ADT, or ACDUTRA) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes; see 38 U.S.C.A. § 101(22).  Inactive Duty for Training (IDT, or INACDUTRA) is defined as other than full-time training performed by Reserves; see 38 U.S.C.A. § 101(23).  Service connection may be granted for injury incurred while either on ACDUTRA or INACDUTRA; see 38 U.S.C.A. § 101(24).  However, a member of the Reserve Component attending a Service School such as "jump school" would routinely be on ACDUTRA, rather than INACDUTRA, status.

The Appellant's records show that he served in the Alabama Army National Guard (ALARNG) during the periods October 1974 to October 1980, February 1982 to February 1993 and October 1997 to February 2004.  The only period of ACDUTRA documented in his ALARNG records is the period June 6, 1975, to October 3, 1975; according to the Personnel Qualification Record  (PQR) associated with the claims file the Appellant spent the entire seven-week period at the United States Army Training Center (USATC).  The PQR does not show the Appellant attended the three-week Basic Airborne Course at the United States Army Infantry School (USAIS), Fort Benning, in 1980 or indeed at any other time.

The Board acknowledges that the Appellant's NGB Form 22 (Report of Separation and Record of Service) pertaining to the period October 1974 to October 1980 documents he was awarded the parachutist badge at some point during the period.  However, there is no indication in the NGB Form 22 or the PQR of the circumstances under which the badge was awarded (attendance at Airborne School is not recorded and there is no citation to the unit orders awarding the badge).  Further, the  National Guard "points" calculation shows the Appellant accrued just 17 active duty "points" between October 1979 and October 1980, which is inconsistent with having undergone a three-week ACDUTRA during the period (after October 1980 the Appellant had a break in service until February 1982).

The Board notes at this point that only the service department records can establish if and when a person was serving on qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  If claimant disputes, he should take up the matter with the service department, not with VA.  Samiento v. Brown, 7 Vet. App. 80, 85 (1994).  

In an effort to assist the Appellant to validate the etiology of his back disorder as due to an injury in service, the Board has carefully reviewed the documented history of the Appellant's claimed back disorder, as noted below.  

The Appellant asserts he twisted his back and was knocked unconscious due to a faulty parachute landing fall at Fort Benning in 1980; he states he was treated at the hospital and advised by a physician that he had compressed all his vertebrae and should not jump any more.

Service treatment records (STRs) from the ALARNG include a February 1982 self-reported Report of Medical History in which the Appellant denied history of recurrent back pain.  The corresponding Report of Medical Examination listed clinical evaluation of the spine and other musculoskeletal as "normal."  

STRs from the ALARNG further show that in May 1983 the Appellant had back pain at Camp Shelby, Mississippi.  According to a Line of Duty Investigation (LOD) the Appellant was washing his hands at a latrine sink when he experienced severe lower back pain.  The clinician noted a past history of lower lumbar pain, never treated, and no history of trauma. The clinical impression was chronic lower back syndrome, caused by excessive bending that had resulted in severe spasms.  The LOD reflects the Appellant was on "active duty" at the time.  

Thereafter, STRs show that in July 1986, February 1990, January 1991 and September 1997 the Appellant had ALARNG retention physical examinations in which he denied history of recurrent back pain and the spine was noted as "normal" on examination.  

Private treatment records from Dr. Martin Jones dated in April 1998 state the Appellant had a long  history of chronic back pain for at least a year or longer, although he could not remember having done anything in particular.  The Appellant had three previous cervical spine fusions (1992, 1993 and 1995).  Thereafter, the Appellant had lumbar fusion surgery at Healthsouth Medical Center in July 1998 and March 2000 for diagnosed lumbar degenerative disc disease (DDD) with stenosis.  The History and Physical report by the provider cites a "long history of chronic back pain" but is otherwise silent in regard to the etiology of the disorder.
   
Subsequent STRs include a self-reported Report of Medical History in February 2003 in which the Appellant acknowledged having had three neck fusions as well as lower back stenosis with two surgeries, resulting in two rods and six screws in the lower back.  The corresponding Report of Medical  History noted clinical evaluation of the spine as "normal" but recommended the Appellant be referred to a Medical Evaluation Board (MEB) due to multiple spine surgeries with residuals including prescription pain medication.  In July 2003 an ALARNG MEB reviewed current disabilities including cervical spine, lumbar spine and right elbow problems, and recommended the file be referred to a Physical Evaluation Board (PEB) to consider retention.   The Appellant was subsequently placed in the Retired Reserve list effective from February 2004.

On review of the evidence above, the Board finds the Appellant is not shown to have a back disorder shown to be due to ACDUTRA or INACDUTRA.  The only period of confirmed ACDUTRA was in 1975; the Appellant does not contend, and the evidence does not show, that he had any history of back problems until 1980 at the earliest.  

The February 1983 LOD shows back pain while on "active duty" at Camp Shelby, which may have been ACDUTRA or INACDUTRA.  Service connection for an injury may be granted for injury incurred either during ACDUTRA or INACDUTRA, but the contemporaneous medical treatment record shows the Appellant's symptoms at the time were an exacerbation of preexisting chronic back pain symptoms.  The presumption of soundness upon entry into service does not apply to service during ACDUTRA or INACDUTRA.  Further, the Appellant's denials of recurrent back pain in July 1986 and February 1990 show he did not permanently aggravate the disorder at Camp Shelby in 1983.

Finally, turning to the Appellant's specific contention that he injured his back during parachute training in 1980 and has had chronic symptoms since then, VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.   

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Thus, the Appellant is competent to report the circumstances of an injury and the continuity of symptoms.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Appellant's account of having attended Airborne School in 1980 is inconsistent with the PQR, which does not document such attendance.  Further, as noted above, the  National Guard "points" calculation shows the Appellant accrued just 17 active duty "points" between October 1979 and October 1980, which is inconsistent with having undergone a three-week ACDUTRA during the period.  The Appellant's account of having injured his back in 1980 is also internally inconsistent with his denials of previous injury in February 1983 (Camp Shelby) and in April 1998 (Dr. Jones).  His account of continuous symptoms since 1980 is internally inconsistent with his denials of recurrent back pain in February 1982 and July 1986 (Reports of Medical History).  Because of these inconsistencies, the Board finds the Appellant's unsupported account of the incurrence of his original injury to be not credible.

Based on the evidence and analysis above, the Board finds the Appellant's claimed back disorder is not shown to be etiologically related to active duty, to include active or inactive duty for training.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for a back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


